Case 4:19-cv-00154-JHM-HBB Document 46 Filed 02/09/21 Page 1 of 5 PageID #: 210




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

 CIVIL ACTION NO. 4:19-CV-00154 -JHM

 KRISTOPHER DAVID NEWMAN                                                               PLAINTIFF

 V.

 MUHLENBERG COUNTY and                                                             DEFENDANTS
 KELLWELL FOOD MANAGEMENT

                               MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant Muhlenberg County’s Motion for Summary

 Judgment. [DN 36]. Plaintiff Kristopher Newman did not file a response in this matter. The

 Court previously directed the Clerk of Court to mail a copy of the motion to Newman in October

 2020. [DN 38]. Then, during a telephonic status conference before the magistrate judge,

 Newman claimed that he did not receive a copy of the motion. [DN 44]. On December 8, 2020

 a copy of the motion was mailed to Newman. Per the order, Newman had 20 days following the

 receipt of the order to file his response to the motion. [Id.]. As of today, Newman still has not

 filed a response, even though it is past the deadline to file. The Court considers this matter fully

 briefed and ripe for decision. For the following reasons, Muhlenberg County’s Motion for

 Summary Judgment is GRANTED.

                                          I. BACKGROUND

        Plaintiff Kristopher Newman was incarcerated at the Muhlenberg County Detention

 Center. [DN 1 at 1]. Newman requested a kosher diet in accordance with his religion. [Id. at 4].

 Newman alleges that the kosher diet he was placed on “was not a religious diet and they refused

 to fix it immediately.” [Id.]. He filed grievances concerning the issue. [Id., DN 1-1]. He states

 that after he made complaints, the jailor gave him a menu from the food provider. [DN 1 at 4–5].
Case 4:19-cv-00154-JHM-HBB Document 46 Filed 02/09/21 Page 2 of 5 PageID #: 211




 He states that he was not given the proper items and that he received trays with items that were

 not kosher. [Id. at 5]. Plaintiff claims that “[t]hey handed me a menu and still they serve

 whatever they feel. And also they have told me that they have a Jewish inmate in the kitchen

 that has approved what I eat.” [Id. at 6]. Newman maintains that he did not receive a kosher

 diet. Newman also filed a document which the Court construes as a supplemental complaint.

 [DN 5]. It further details his complaints and quest to get kosher food. [Id., DN 5-1]. Newman

 also filed a letter with the Court to further support his allegations. [DN 8, DN 8-1]. Newman

 sued in this Court and his 42 U.S.C. § 1983 claim for violation of the First Amendment’s Free

 Exercise Clause and a claim under the Religious Land Use and Institutionalized Persons Act

 (RLUIPA) are the claims that remain against Muhlenberg County. [DN 9].

                                    II. STANDARD OF REVIEW

        Before the Court may grant a motion for summary judgment, it must find that there is no

 genuine dispute as to any material fact and that the moving party is entitled to judgment as a

 matter of law. FED. R. CIV. P. 56(a). The moving party bears the initial burden of specifying the

 basis for its motion and identifying that portion of the record that demonstrates the absence of a

 genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

 moving party satisfies this burden, the nonmoving party thereafter must produce specific facts

 demonstrating a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 247–48 (1986).

        Although the Court must review the evidence in the light most favorable to the

 nonmoving party, the nonmoving party must do more than merely show that there is some

 “metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

 Corp., 475 U.S. 574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the
Case 4:19-cv-00154-JHM-HBB Document 46 Filed 02/09/21 Page 3 of 5 PageID #: 212




 nonmoving party to present specific facts showing that a genuine factual issue exists by “citing

 to particular parts of materials in the record” or by “showing that the materials cited do not

 establish the absence . . . of a genuine dispute[.]” FED. R. CIV. P. 56(c)(1). “The mere existence

 of a scintilla of evidence in support of the [nonmoving party’s] position will be insufficient; there

 must be evidence on which the jury could reasonably find for the [nonmoving party].”

 Anderson, 477 U.S. at 252.

        When, like here, the motion is unopposed, “the district court cannot grant a motion for

 summary judgment without first considering supporting evidence and determining whether the

 movant has met its burden.” Byrne v. CSX Transp., Inc., 541 F. App’x 672, 675 (6th Cir. 2013)

 (citations omitted). Even so, the Court is not required to “conduct its own probing investigation

 of the record” when faced with an unopposed motion for summary judgment. Guarino v.

 Brookfield Twp. Trustees, 980 F.2d 399, 405 (6th Cir. 1992). “The court may rely on the moving

 party's unrebutted recitation of the evidence in reaching a conclusion that facts are

 uncontroverted and that there is no genuine issue of material fact.” Jones v. Kimberly-Clark

 Corp., 238 F.3d 421, 2000 WL 1800475, at *3 (6th Cir. 2000) (citation omitted).

                                          III. DISCUSSION

    A. First Amendment Free Exercise Claim

        “Section 1983 creates no substantive rights, but merely provides remedies for

 deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep't of Corr., 270 F.3d

 340, 351 (6th Cir. 2001) (citing Oklahoma City v. Tuttle, 471 U.S. 808 (1985)). Two elements

 are required to state a claim under § 1983: (1) “a plaintiff must allege the violation of a right

 secured by the Constitution and laws of the United States, and” (2) “must show that the alleged

 deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.
Case 4:19-cv-00154-JHM-HBB Document 46 Filed 02/09/21 Page 4 of 5 PageID #: 213




 42, 48 (1988) (citations omitted). “Absent either element, a [§] 1983 claim will not lie.” Christy

 v. Randlett, 932 F.2d 502, 504 (6th Cir.1991).

        When a § 1983 claim is made against a municipality, like Muhlenberg County, a court

 must analyze two distinct issues: “(1) whether plaintiff's harm was caused by a constitutional

 violation, and (2) if so, whether the municipality is responsible for that violation.” Collins v.

 City of Harker Heights, Tex., 503 U.S. 115, 120 (1992) (citations omitted). The Court will

 address only whether Muhlenberg County caused the alleged First Amendment violation because

 Newman has failed to show this element of his claim.

         “[A] municipality cannot be held liable solely because it employs a tortfeasor—or, in

 other words, a municipality cannot be held liable under § 1983 on a respondeat superior theory.”

 Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978). To demonstrate

 municipal liability, a plaintiff “must (1) identify the municipal policy or custom, (2) connect the

 policy to the municipality, and (3) show that his particular injury was incurred due to execution

 of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir.2003) (citation omitted).

        Here, Newman alleges that his individual rights were violated because he was not

 provided kosher meals. [DN 1, DN 5]. However, Newman does not allege the existence of a

 Muhlenberg County policy or custom that was the moving force of the alleged First Amendment

 violation. Because Newman has not alleged a policy or custom that caused the First Amendment

 violation, his § 1983 First Amendment Free Exercise claim fails.

    B. RLUIPA Claim

        RLUIPA, 42 U.S.C. § 2000cc-1(a), provides heightened statutory protection of the

 freedom of religion. RLUIPA states in relevant part that:

        No government shall impose a substantial burden on the religious exercise of a
        person residing in or confined to an institution, as defined in section 1997 of this
Case 4:19-cv-00154-JHM-HBB Document 46 Filed 02/09/21 Page 5 of 5 PageID #: 214




         title, even if the burden results from a rule of general applicability, unless the
         government demonstrates that imposition of the burden on that person—

         (1) is in furtherance of a compelling governmental interest; and

         (2) is the least restrictive means of furthering that compelling governmental
         interest.

 42 U.S.C. § 2000cc-1(a).

         Newman has only sought monetary damages. [DN 1 at 7, DN 5]. The Supreme Court

 has held that money damages are not available against state prison officials sued in their official

 capacity under RLUIPA. Sossamon v. Texas, 563 U.S. 277, 280 (2011). “Although [RLUIPA]

 permits the recovery of ‘appropriate relief against a government,’ 42 U.S.C. § 2000cc–2(a), this

 court has recently held that monetary damages are not available under RLUIPA.” Colvin v.

 Caruso, 605 F.3d 282, 289 (6th Cir. 2010) (citing Cardinal v. Metrish, 564 F.3d 794, 801 (6th

 Cir. 2009)). Because monetary damages are not available under RLUIPA, Newman’s RLUIPA

 claim fails too.

                                         IV. CONCLUSION

         For the reasons set forth above, IT IS HEREBY ORDERED that Defendant

 Muhlenberg County’s Motion for Summary Judgment [DN 36] is GRANTED.




                                                                                 February 9, 2021




 cc:     Counsel of Record
         Kristopher Newman, pro se
